BATTERY HAVING HIGH BATTERY CAPACITY

Primary Examiner: Gary Harris 		Art Unit: 1727       December 22, 2021

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

 	It is noted that claims 6-12 & 14-18 previously withdrawn from consideration under 37 CFR 1.142 have been rejoined".
  	
Allowable Subject Matter
Claims 1-3, 5-12 & 14-22 are allowed.
 	The following is an examiner’s statement of reasons for allowance: 
 	The art made of record Jung et al. US 2013/0114120 discloses a battery (microelectricfluidic device), comprising: a first electrode layer (10), a second electrode layer (20), and an electrolyte disposed between the first electrode layer and the second electrode layer (microelectricfluid (F1 & F2) [0049 & 0053]).  Wherein: the first electrode layer at least comprises a first electrode and a second electrode, the first electrode and the second electrode being spaced apart from each other (see figure 1 (10, 20 & 30), an electrolyte being disposed between the first electrode and the second electrode (microelectricfluid).

 	Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 6-12 & 14-18, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 07/07/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY D HARRIS whose telephone number is (571)272-6508.  The examiner can normally be reached on Mon-Sat. 5:30AM-8PM EST (flex).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	/GARY D HARRIS/           Primary Examiner, Art Unit 1727